FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELENA MARGARITIS,                                No. 12-15375

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00221-NVW

  v.
                                                 MEMORANDUM*
U.S. BANK, N.A.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Elena Margaritis appeals pro se from the district court’s judgment

dismissing her diversity action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(order), and for an abuse of discretion the denial of leave to amend a complaint,

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).

We may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare Sys ., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

         The district court properly dismissed Margaritis’s claim for “false and

fraudulent recordations” because Margaritis did not allege facts showing that

defendant had knowingly recorded a false claim on her property. See Cervantes,

656 F.3d at 1038-44 (explaining the recording system and rejecting challenges to

its validity).

         The district court properly dismissed Margaritis’s claim for violations of

Arizona’s Uniform Commercial Code (“UCC”) because Arizona law does “not

require compliance with the UCC before a trustee commences a non-judicial

foreclosure.” Hogan v. Wash. Mut. Bank, N.A., 277 P.3d 781, 783 (Ariz. 2012) (en

banc).

         Margaritis’s remaining claims regarding irregularities in the trustee’s sale,

unjust enrichment, and declaratory relief were properly dismissed because

Margaritis failed to obtain injunctive relief prior to the trustee’s sale of the

property. See Ariz. Rev. Stat. § 33-811(C) (trustor’s defenses and objections to a

trustee’s sale are waived if they are not raised in an action resulting in injunctive


                                             2                                     12-15375
relief before the sale); BT Capital, LLC v. TD Serv. Co. of Ariz., 275 P.3d 598, 600

(Ariz. 2012) (en banc) (explaining that once a trustee’s sale is completed, “a person

subject to § 33-811(C) cannot later challenge the sale based on pre-sale defenses or

objections”). Moreover, Margaritis’s “show the note” argument is unpersuasive.

See Hogan, 277 P.3d at 782 (“Arizona’s non-judicial foreclosure statutes do not

require the beneficiary to prove its authority or ‘show the note’ before the trustee

may commence a non-judicial foreclosure.”).

      The district court did not abuse its discretion by denying leave to file an

amended complaint. See Cervantes, 656 F.3d at 1041 (“Although leave to amend

should be given freely, a district court may dismiss without leave where a

plaintiff’s proposed amendments would fail to cure the pleading deficiencies and

amendment would be futile.”).

      AFFIRMED.




                                           3                                    12-15375